El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
En noviembre 17, 1939, el Colegio de Abogados de Puerto Rico pidió a esta Corte “que declare que acepta como única garantía de sus funciones como Notario la fianza que presta el Colegio de Abogados de Puerto Rico, a sus colegiados, por la suma de dos mil quinientos dólares ($2,500) cada uno, previo el depósito de bonos de los Estados Unidos de Amé-rica, por valor de veinticinco mil dólares ($25,000), para afianzar su responsabilidad como tal garantizadora bajo cual-quiera de esas fianzas.”
El 13 de diciembre siguiente se celebró una audiencia a la que comparecieron no sólo los representantes del Colegio si que los del Departamento de Justicia y de la Superinten-dencia de Seguros.
Tomó la corte bajo su consideración el asunto y en enero 8, 1940 decidió, por los motivos consignados en opinión emi-tida por su Juez Asociado Sr. Wolf, dejar en suspenso la resolución del mismo basta que el Colegio presentara para su aprobación alguna fianza notarial por él expedida. In re Fianzas Notariales del Colegio de Abogados, 55 D.P.R. 801.
Abora se presenta tal fianza y estamos obligados a apro-barla o no, de acuerdo con los hechos y la ley.
¿Ofrece el Colegio la debida garantía! En primer lugar la Legislatura, al autorizarlo para fiar, le reconoció solven-cia moral, por lo menos. Y en segundo lugar el acuerdo to-mado por dicho Colegio sobre depósito de la suma de vein-ticinco mil dólares, completa la garantía con la material por ahora necesaria. La pregunta debe contestarse en ia afir-mativa.
*45Ahora bien, creemos que a los efectos de que la garantía no quede sujeta, a los riesgos de un embargo por parte de cualquier acreedor del Colegio, si que enteramente dedicada a respaldar el afianzamiento de abogados notarios en el ejer-cicio de su profesión, en vez de depositarse los bonos en la secretaría de esta corte, deberían constituirse en prenda por medio de escritura pública, depositándose con el Tesorero de la Isla, artículos 1764 del Código Civil, Ed. 1930, y 91 del Có-digo Político, expresándose claramente en la escritura las obligaciones a contraer por el Colegio y su consentimiento en cuanto a que los bonos constituidos en prenda respondan en todo tiempo de los daños y perjuicios que por acción u omisión puedan causar los notarios fiados en el ejercicio de sus funciones como tales. Si alguno, algunos o todos los bo-nos fueren hechos efectivos, su importe deberá ser en el acto sustituido por otros de la misma naturaleza y origen o por otra garantía igualmente solvente, todo con aprobación de la Corte.
Eso en cuanto a la garantía. En cuanto a la redacción del documento contentivo de la fianza que ha sido presentado, diremos que debe ésta constituirse también a favor de El Pueblo de Puerto Rico y a los efectos de que sea más espe-cífica las palabras “si dicho Sandalio García Dueós cumple fiel, y exactamente rinde cuentas de todo el dinero . . . . ” deben sustituirse por las siguientes: “si dicho Sandalio Gar-cía Dueós cumple bien y fielmente todos los deberes que le impone la ley como tal notario público y exactamente rinde cuentas de todo el dinero. ...”
Además las firmas del abogado notario fiado y del Pre-sidente y del Tesorero del Colegio deben autenticarse, reco-nociendo todos su obligación por medio de affidavit.
Habido en consideración todo lo expuesto, no ha lugar por ahora a la aprobación de la fian&a presentada.